Exhibit 10.1

 

TWENTY-SIXTH AMENDMENT

TO

SECOND AMENDED AND RESTATED


LIMITED PARTNERSHIP AGREEMENT

OF

CORPORATE OFFICE PROPERTIES, L.P.

 

This Twenty-Sixth Amendment (the “Amendment”) to the Second Amended and Restated
Limited Partnership Agreement Of Corporate Office Properties, L.P., a Delaware
limited partnership (the Partnership), is made and entered into as of March 4,
2010, by the undersigned.

 


RECITALS


 

A.           The Partnership is a limited partnership organized under the
Delaware Revised Uniform Limited Partnership Act and governed by that certain
Second Amended and Restated Limited Partnership Agreement dated as of
December 7, 1999, as amended to the date hereof (as amended, the “Partnership
Agreement”).

 

B.            The sole general partner of the Partnership is Corporate Office
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “General Partner”).

 

C.            Pursuant to Section 11.1, the General Partner desires to amend the
Partnership Agreement to (i) eliminate certain timing requirements respect to
(A) the Redemption Rights (as defined in the Partnership Agreement) and
(B) Transfers (as defined in the Partnership Agreement) and (ii) reflect the
admission, substitution, termination and/or withdrawal of various limited
partners in accordance with the terms of the Partnership Agreement.

 

NOW THEREFORE, the General Partner, intending to be legally bound, hereby amends
the Partnership Agreement as follows, effective as of the date first set forth
above.

 

1.            Section 1.1 of the Partnership Agreement is amended by deleting
the definition of “Redemption Period.”

 

2.            Section 2.3 of the Partnership Agreement is amended and restated
in order to change the place of business of the Partnership, as follows:

 

“SECTION 2.3 PLACE OF BUSINESS; REGISTERED OFFICE; REGISTERED AGENT.  The
principal office of the Partnership is located at 6711 Columbia Gateway Drive,
Suite 300, Columbia, Maryland 21046, which office may be changed to such other
place as the General Partner may from time to time designate. The Partnership
may establish offices for the Partnership within or without the State of
Delaware as may be determined by the General Partner. The address of the
Partnership’s initial registered office and the initial registered agent for the
Partnership in the State of Delaware is The Corporation Trust Company, whose
address is c/o Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801. The Partnership’s registered office and agent may be changed by
the General Partner.”

 

--------------------------------------------------------------------------------


 

3.            Section 8.6 of the Partnership Agreement is amended and restated
in order to change the heading and to delete the initial sentence thereof, as
follows:

 

“SECTION 8.6 EFFECT OF TRANSFERS.  Upon any Transfer of a Partnership Interest
in accordance with this Article VIII or redemption of a Partnership Interest in
accordance with Article IX, the Partnership shall allocate all items of Profit
and Loss between the assignor and the transferee in accordance with
Section 5.2(F)(2) hereof. The assignor shall have the right to receive all
distributions as to which the Record Date precedes the date of Transfer and the
transferee shall have the right to receive all distributions thereafter.”

 

4.            Section 9.1(A) of the Partnership Agreement is amended and
restated in order to delete the sole use of the term “Redemption Period,” as
follows:

 

“(A) Subject to compliance with (v) the Act, (w) the terms and conditions of the
REIT Charter, (x) all requirements under the Code applicable to real estate
investment trusts, (y) Title 8 of the Corporations and Associations Article of
the Annotated Code of Maryland, as amended, or any other law as in effect from
time to time and (z) any applicable rule or policy of any stock exchange or
self-regulatory organization (a “Redemption Restriction”), except if prohibited
by other contractual obligations, each Redeeming Party shall have the right to
redeem its Partnership Units by providing the General Partner with a Redemption
Notice. A Limited Partner may invoke its rights under this Article IX with
respect to one or more Partnership Units or all of the Partnership Units held by
such Limited Partner. Upon the General Partner’s receipt of a Redemption Notice
from a Redeeming Party, the Partnership shall be obligated (subject to the
existence of any Redemption Restriction) to redeem the Partnership Units from
such Redeeming Party (the “Redemption Obligation”).”

 

5.            Exhibit 1, Schedule of Partners, as attached hereto and by this
reference made a part hereof, is hereby substituted for and intended to replace
any prior Exhibit 1 attached to a prior Amendment to the Partnership Agreement,
and as attached hereto shall be a full and complete listing of all the general
and limited partners of the Partnership as of the date of this Amendment, same
being intended and hereby superceding all prior Exhibit 1 listings.

 

--------------------------------------------------------------------------------


 

In Witness Whereof, the General Partner has executed this Amendment as of the
day and year first above written.

 

 

Corporate Office Properties Trust, a

 

Maryland Real Estate Investment Trust

 

 

 

 

 

 

 

By:

/s/ Roger A. Waesche, Jr.

 

 

Roger A. Waesche, Jr.


 


 


EXECUTIVE VICE PRESIDENT

 

--------------------------------------------------------------------------------


 

Exhibit 1 Addendum

 

Schedule of Partners

 

General Partner

 

Common Units
of Partnership
Units

 

Series G
Preferred
Units

 

Series H
Preferred
Units

 

Series I
Preferred
Units

 

Series J
Preferred
Units

 

Series K
Preferred
Units

 

Corporate Office Properties Trust

 

56,241,164

 

2,200,000

 

2,000,000

 

 

 

3,390,000

 

531,667

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners and Preferred Limited Partners

 

 

 

 

 

 

 

 

 

 

 

 

 

Jay H. Shidler

 

452,878

 

 

 

 

 

 

 

 

 

 

 

Shidler Equities, L.P.

 

1,395,439

 

 

 

 

 

 

 

 

 

 

 

Clay W. Hamlin, III

 

96,317

 

 

 

 

 

 

 

 

 

 

 

LBCW Limited Partnership

 

1,781,107

 

 

 

 

 

 

 

 

 

 

 

Robert L. Denton

 

358,000

 

 

 

 

 

 

 

 

 

 

 

James K. Davis

 

51,589

 

 

 

 

 

 

 

 

 

 

 

John E. De B. Blockey, Trustee of the John E. de B. Blockey Living Trust dated
9/12/88

 

140,625

 

 

 

 

 

 

 

 

 

 

 

RP Investments, LLC

 

50,000

 

 

 

 

 

 

 

 

 

 

 

Denise J. Liszewski

 

7,333

 

 

 

 

 

 

 

 

 

 

 

Samuel Tang

 

4,389

 

 

 

 

 

 

 

 

 

 

 

Lawrence J. Taff

 

13,733

 

 

 

 

 

 

 

 

 

 

 

Kimberly F. Aquino

 

2,937

 

 

 

 

 

 

 

 

 

 

 

M.O.R. 44 Gateway Associates Limited Partnership

 

1

 

 

 

 

 

 

 

 

 

 

 

John Parsinen

 

49,434

 

 

 

 

 

 

 

 

 

 

 

M.O.R. Commons Limited Partnership

 

7

 

 

 

 

 

 

 

 

 

 

 

John Edward De Burgh Blockey and Sanda Juanita Blockey

 

10,476

 

 

 

 

 

 

 

 

 

 

 

Lynn Hamlin

 

121,411

 

 

 

 

 

 

 

 

 

 

 

Housing Affiliates, Inc.

 

4,402

 

 

 

 

 

 

 

 

 

 

 

Reingle Corp.

 

730

 

 

 

 

 

 

 

 

 

 

 

Joseph Tawil

 

2,160

 

 

 

 

 

 

 

 

 

 

 

The Lovejoy Trust

 

59,528

 

 

 

 

 

 

 

 

 

 

 

The Century Trust

 

59,528

 

 

 

 

 

 

 

 

 

 

 

A. Charles Wilson & Betty S. Wilson Trust

 

5,908

 

 

 

 

 

 

 

 

 

 

 

Harold & Renee Holland

 

4,320

 

 

 

 

 

 

 

 

 

 

 

Irwin Hoffman

 

1,880

 

 

 

 

 

 

 

 

 

 

 

The Rouse Family Exemption Trust

 

2,160

 

 

 

 

 

 

 

 

 

 

 

Lawrence G. Rief

 

2,526

 

 

 

 

 

 

 

 

 

 

 

David D. Jenkins

 

262,165

 

 

 

 

 

 

 

 

 

 

 

RA & DM, Inc.

 

2,954

 

 

 

 

 

 

 

 

 

 

 

Richard Alter

 

43,817

 

 

 

 

 

 

 

 

 

 

 

Donald Manekin

 

23,336

 

 

 

 

 

 

 

 

 

 

 

William Winstead

 

14,019

 

 

 

 

 

 

 

 

 

 

 

Richard Manekin

 

8,988

 

 

 

 

 

 

 

 

 

 

 

Robert Manekin

 

8,988

 

 

 

 

 

 

 

 

 

 

 

Charles Manekin

 

3,899

 

 

 

 

 

 

 

 

 

 

 

Francine Manekin

 

880

 

 

 

 

 

 

 

 

 

 

 

Sandye Sirota

 

5,427

 

 

 

 

 

 

 

 

 

 

 

Lynn Stern

 

880

 

 

 

 

 

 

 

 

 

 

 

Louis LaPenna

 

2,513

 

 

 

 

 

 

 

 

 

 

 

Jamie Deutsch

 

22

 

 

 

 

 

 

 

 

 

 

 

Kelly Alter

 

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRC Associates Limited Partnership

 

 

 

 

 

 

 

352,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61,297,892

 

2,200,000

 

2,000,000

 

352,000

 

3,390,000

 

531,667

 

 

1

--------------------------------------------------------------------------------